Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 28, 2020                                                                                       Bridget M. McCormack,
                                                                                                                     Chief Justice

  160420(97)                                                                                                David F. Viviano,
                                                                                                            Chief Justice Pro Tem

                                                                                                          Stephen J. Markman
                                                                                                               Brian K. Zahra
  TOWN CENTERS DEVELOPMENT CO., INC.,                                                                    Richard H. Bernstein
          Plaintiff/Counterdefendant-                                                                    Elizabeth T. Clement
          Appellant,                                                                                     Megan K. Cavanagh,
                                                                                                                          Justices

  v                                                                   SC: 160420
                                                                      COA: 343247
                                                                      Macomb CC: 2017-003542-CB
  PND INVESTMENTS, LLC, WOLVERINE
  BUILDING COMPANY, LLC, MIDTOWN
  VILLAGE LOFTS, LLC, and HORIZON BANK,
  Successor by Merger with WOLVERINE BANK,
               Defendants-Appellees,
  and
  MBANK,
                  Defendant/Counterplaintiff/Third-
                  Party Plaintiff-Appellee,
  and
  VINCENT DELORENZO and ANGELA
  TINERVIA,
            Third-Party Defendants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 27,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 28, 2020
         a0720
                                                                                 Clerk